DETAILED ACTION
1.	This office action is a response to an application filed on 04/17/2019 in which claims 1-15 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor-to-file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	The closest prior art is Tu et al. US 2017/0264443 A1 (Systems and methods for authenticating caller identity and call request header information for outbound telephony communications) which discloses authenticating a call request header including identity information.
The closest prior art is LIN. US 2015/0189080 A1 (Authentication method and system for screening network caller ID spoofs and malicious phone calls) which discloses screening network caller ID spoofs and malicious phone calls and performing authentication.

The closest prior art is Danis US 9060057 B1 (Systems and methods for caller ID authentication, spoof detection, and list based call handling) which discloses authenticate Caller ID, detect a spoofed caller ID is where the information supplied by the caller ID is determined to be incorrect and fraudulent, determine illegitimate spoofing caller ID, legitimate caller ID.
The closest prior art is Jackson et al. US 8375453 B2 (Methods and Apparatus to mitigate a denial-of-service attack in a voice over internet protocol network) which discloses load and overload of session requests are determined by DOS attack detector in a voice over VOIP network.
The closest prior art is Schwartz US 8270588 B2 (Method and System for incoming call management) which discloses analyzing incoming calls, identifying unwanted calls, suspect score and confident level of incoming calls, authenticate caller ID.
The closest prior art is Narayanan et al. US 7535905 B2 (Signing and validating session initiation protocol routing headers) which discloses overload network condition by attackers, reducing denial of service attacks by validating SIP headers, verifying SIP signature.
However, the cited prior arts do not disclose “determine whether the caller identification is verified; add authentication information to the call information when the caller identification is determined to be verified; receive a request including the call information and the authentication information from a terminating network device of the first network, the request indicating a priority level of the request; determine whether a first overload condition exists;

determine whether a second overload condition exists, send a response to the terminating network device indicating an error condition when the request indicates a high priority level;
when no overload condition exists - remove the authentication information from the call information, add a cryptographic signature to the call information, send a response to the terminating network device indicating that the request has been successfully processed, and
cause the call information and the cryptographic signature to be provided to the second network for routing to the second user device.”, in combination with other limitations, as specified in the independent claims 1, 8 and 15.
Claims 2-7 are allowed because they further limit claim 1.
Claims 9-14 are allowed because they further limit claim 8.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/Patrice L Winder/Primary Examiner, Art Unit 2452